Case 1:19-cv-00276-PLM-RSK ECF No.5, PagelD.223 Filed 05/03/19 Page 1 of 1

US DISTRICT COURT

WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

 

DAVID ELLIOT WERKING
An Indiana Resident, Plaintiff

BETH EILEEN WERKING, AND
PAUL MICHAEL WERKING,
Michigan Residents, Defendants

Case No. 1:19-cv-276
Hon. Paul L. Maloney

 

POWERS & GREENGARD
Attorneys for Plaintiff

Miles L. Greengard (P76812)

The Carriage House

509 Franklin Avenue

Grand Haven, MI 49417

(616) 512-5474 (Phone)

(616) 607-7322 (Fax)
megteengard@powetsgreengatd.com

TO: The Clerk of Court and All Parties of Record:

APPEARANCE

VANDERBROEK LAW PLLC
Attorney for Defendant

Anne M. VanderBtoek (P81541)
17190 Van Wagoner Rd.

Spring Lake, MI 49456

(616) 607-7522 (Phone)

(616) 682-6108 (Fax)
anne@vanderbroeklaw.com

I, Anne M. VanderBroek of VANDERBROEK LAW PLLC, am admitted to ptactice in this coutt,
and I appeat in this case as counsel for the Defendants, Paul Michael and Beth Eileen Werking, in

the above captioned matter.

Dated: ie) 512 Old

  

By /s/
Anne M. VanderBroek £81541)
17190 Van Wagoner Rd.

Spring Lake, MI 49456

(616) 607-7522
anne@vanderbroeklaw.com

 
